Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 1 of 21                                PageID 1001




                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TENNESSEE
                                   WESTERN DIVISION


     JOHN WALLS,                                        )
                                                        )
           Plaintiff,                                   )
                                                        )         Case No. 2:19-cv-02844-JPM-tmp
     v.                                                 )
                                                        )
     STERLING JEWELERS, INC.,                           )
                                                        )
          Defendant.                                    )


 ORDER GRANTING DEFENDANT’S MOTION FOR SUMMARY JUDGMENT AND
    ORDER DENYING AS MOOT PLAINTIFF’S MOTION FOR SUMMARY
                         JUDGMENT


          Before the Court are Defendant Sterling Jewelers, Inc.’s (“Sterling”) Motion for

 Summary Judgment, filed on November 24, 2020 (ECF No. 52) and Plaintiff John Walls’s

 Motion for Partial Summary Judgment, filed on November 16, 2020 (ECF No. 50). Sterling

 moves the Court for summary judgment dismissing Plaintiff’s claim for age discrimination

 under the Age Discrimination in Employment Act, 29 U.S.C. §§ 621–34 (“ADEA”). 1 (See

 generally ECF No. 52.) Walls moves the Court for summary judgment on the issue of

 Sterling’s liability for any violation of the ADEA, as well as for judgment in its favor with

 respect to three of Sterling’s affirmative defenses. (See generally ECF No. 50.)

          For the reasons set forth below, Defendant’s Motion for Summary Judgment is

 GRANTED and Plaintiff’s Motion for Partial Summary Judgment is DENIED AS MOOT.




 1
   The only additional claim in Walls’s Complaint was for a violation of the Tennessee Human Rights Act. That
 claim was dismissed pursuant to a Stipulation of Dismissal on March 3, 2020. (ECF No. 18; see also ECF Nos. 1
 & 14.)
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 2 of 21                                  PageID 1002




 I.      BACKGROUND

      A. Factual Background 2

         This ADEA case arises out of Sterling’s June 18, 2020 termination of Walls, who had

 served as the Manager of Kay Jewelers Store 2628 (“Store 2628”) since approximately

 September, 2006. (Compl., ECF No. 1 ¶¶ 1–3, 5; see also Defendant’s Statement of Facts

 (“Def. SOF”), ECF No. 52-2 ¶¶ 1–2.) Walls’s supervisor at the time of his termination was

 District Manager Eric Smith, who became the District Manager for Walls’s District

 (“Memphis District”) in February, 2012. (Def. SOF ¶ 4.)

         For six of the last seven years of Walls’s employment, his store failed to meet its sales

 targets. (Id. ¶ 13.) By May, 2018, Walls’s store sales were down 32.9%. (Id. ¶ 49.) Sterling

 scheduled a VIP show for Store 2628 with a stated sales goal of $30,379. (Id. ¶ 50.) After the

 VIP show, Walls reported sales of approximately $6,000. (Id. ¶ 51.) When Vice President

 Rick Davis learned about the Store 2628 VIP show’s poor performance, he emailed Smith and

 said, “Is it time to make a change?” (Id. ¶ 52.) Smith then began to review Plaintiff’s

 personnel file, including counseling notes and performance evaluations. (Id. ¶ 53.)

         Before any action was taken as to the management of Store 2628, VP Davis retired

 and was replaced by VP John Daughtery. (Id. ¶ 54.) Smith and VP Daughtery discussed

 Walls’s performance and, based on Walls’s continued underperformance, Smith

 recommended either termination or demotion. (Id. ¶¶ 55–56.) Smith then proceeded to

 terminate Walls’s employment.            (Id. ¶ 57.)       Walls was 49-years-old at the time of his

 termination and was replaced by a younger employee, Chastity Gordon-Fortune. (Id. ¶¶ 59–

 60; Plaintiff’s Statement of Additional Facts in Dispute (“Plaintiff SOF”), ECF No. 63 ¶ 19.)

 2
   All the facts included in this background are undisputed according to Plaintiff’s Response to Defendant’s
 Statement of Undisputed Facts and Defendant’s Response to Plaintiff’s Statement of Additional Facts in Dispute.
 (ECF Nos. 62-1 & 66; see also ECF Nos. 52-2 & 63.)

                                                        2
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 3 of 21                       PageID 1003




    B. Procedural Background

        Walls filed his Complaint on December 9, 2019. (ECF No. 1.) He then filed a Motion

 for Partial Summary Judgment on November 16, 2020, arguing that he has established as a

 matter of law (1) direct evidence that he was terminated because of his age and (2) that

 Sterling’s legitimate, nondiscriminatory reason for termination was pretextual. (See generally

 ECF No. 50 at PageID 461–65.) Walls also argued that three of Sterling’s affirmative

 defenses fail as a matter of law: (1) that Sterling acted in good faith; (2) that Sterling’s acts

 were unintentional; and (3) that Sterling exercised reasonable care to prevent and correct

 promptly any illegal and/or discriminatory conduct. (Id. at PageID 465.) Sterling filed its

 Response on December 14, 2020, arguing that Plaintiff’s Motion should be denied as

 procedurally improper based on the failure to include a statement of undisputed material facts

 pursuant to Local Rule 56.1 and reiterating Sterling’s arguments from its own summary

 judgment motion. (ECF No. 57.)

        Sterling filed a Motion for Summary Judgment on November 24, 2020. (ECF No. 52.)

 Sterling argues that (1) age was not the “but-for” cause of Plaintiff’s termination; (2) Plaintiff

 cannot establish that Sterling’s articulated legitimate, nondiscriminatory reason for Walls’s

 termination is pretext; and (3) Walls has no direct evidence of discrimination. (See generally

 id.) Walls filed a Response on December 22, 2020, arguing that he can demonstrate pretext

 because Sterling’s stated legitimate, nondiscriminatory reason for Walls’s termination (1) has

 no basis in fact; (2) did not actually motivate Walls’s termination; and (3) was insufficient to

 motivate Walls’s termination. (ECF No. 62.) Sterling filed a Reply on January 5, 2021,

 noting that Walls failed to address Sterling’s arguments regarding age not being the but-for

 cause of Walls’s termination. (ECF No. 65.)



                                                 3
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 4 of 21                                PageID 1004




         A Telephonic Motion Hearing was held on January 28, 2021 regarding the Parties’

 cross-motions for summary judgment. (ECF No. 71.) At the Motion Hearing, the Parties

 were ordered to submit supplemental briefs regarding Pelcha v. MW Bancorp, Inc., 984 F.3d

 1199 (6th Cir. 2021) (hereinafter “Pelcha I”). 3 (ECF No. 71.) Both Parties submitted their

 supplemental briefs on February 4, 2021. (ECF Nos. 73 & 74.)

 II.     LEGAL STANDARD

         A party is entitled to summary judgment “if the movant shows that there is no genuine

 dispute as to any material fact and the movant is entitled to judgment as a matter of law.”

 Fed. R. Civ. P. 56(a). “A fact is ‘material’ for purposes of summary judgment if proof of that

 fact would establish or refute an essential element of the cause of action or defense.”

 Bruederle v. Louisville Metro Gov’t, 687 F.3d 771, 776 (6th Cir. 2012).

         “In considering a motion for summary judgment, [the] court construes all reasonable

 inferences in favor of the non-moving party.” Robertson v. Lucas, 753 F.3d 606, 614 (6th

 Cir. 2014) (citing Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587

 (1986)). “The moving party bears the initial burden of demonstrating the absence of any

 genuine issue of material fact.” Mosholder v. Barnhardt, 679 F.3d 443, 448 (6th Cir. 2012)

 (citing Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986)). “Once the moving party satisfies

 its initial burden, the burden shifts to the nonmoving party to set forth specific facts showing a

 triable issue of material fact.” Mosholder, 679 F.3d at 448–49; see also Fed. R. Civ. P. 56(e);

 Matsushita, 475 U.S. at 587. “When the non-moving party fails to make a sufficient showing

 of an essential element of his case on which he bears the burden of proof, the moving parties

 are entitled to judgment as a matter of law and summary judgment is proper.” Martinez v.

 3
   An opinion amending and superseding Pelcha, 984 F.3d 1199 was entered on February 19, 2021, after the
 Telephonic Motion Hearing and after the supplemental briefs were filed. See Pelcha v. MW Bancorp, Inc., 988
 F.3d 318 (6th Cir. 2021) (hereinafter, “Pelcha II”).

                                                      4
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 5 of 21                       PageID 1005




 Cracker Barrel Old Country Store, Inc., 703 F.3d 911, 914 (6th Cir. 2013) (quoting Chapman

 v. UAW Local 1005, 670 F.3d 677, 680 (6th Cir. 2012) (en banc)) (internal quotation marks

 omitted).

        In order to “show that a fact is, or is not, genuinely disputed,” a party must do so by

 “citing to particular parts of materials in the record,” “showing that the materials cited do not

 establish the absence or presence of a genuine dispute,” or showing “that an adverse party

 cannot produce admissible evidence to support the fact.” L.R. 56.1(b)(3); Bruederle, 687 F.3d

 at 776 (alterations in original) (quoting Fed. R. Civ. P. 56(c)(1)); see also Mosholder, 679

 F.3d at 448 (“To support its motion, the moving party may show ‘that there is an absence of

 evidence to support the nonmoving party’s case.’” (quoting Celotex, 477 U.S. at 325)).

 “Credibility determinations, the weighing of the evidence, and the drawing of legitimate

 inferences from the facts are jury functions, not those of a judge[.]” Martinez, 703 F.3d at 914

 (alteration in original) (quoting Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 255 (1986)).

 “The court need consider only the cited materials, but it may consider other materials in the

 record.” Fed. R. Civ. P. 56(c)(3). “[T]he district court has no ‘duty to search the entire record

 to establish that it is bereft of a genuine issue of material fact.’” Pharos Capital Partners, L.P.

 v. Deloitte & Touche, 535 Fed. Appx. 522, 523 (6th Cir. 2013) (per curiam) (quoting Tucker

 v. Tennessee, 539 F.3d 526, 531 (6th Cir. 2008), abrogation recognized by Anderson v. City

 of Blue Ash, 798 F.3d 338 (6th Cir. 2015)).

        The decisive “question is whether ‘the evidence presents a sufficient disagreement to

 require submission to a [fact finder] or whether it is so one-sided that one party must prevail

 as a matter of law.’” Johnson v. Memphis Light Gas & Water Div., 777 F.3d 838, 843 (6th

 Cir. 2015) (quoting Liberty Lobby, 477 U.S. at 251-52). Summary judgment “‘shall be



                                                 5
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 6 of 21                    PageID 1006




 entered’ against the non-moving party unless affidavits or other evidence ‘set forth specific

 facts showing that there is a genuine issue for trial.’” Rachells v. Cingular Wireless Employee

 Servs., LLC, No. 1:08CV02815, 2012 WL 3648835, at *2 (N.D. Ohio Aug. 23, 2012)

 (quoting Lujan v. Nat’l Wildlife Fed’n, 497 U.S. 871, 884 (1990)). “[A] mere ‘scintilla’ of

 evidence in support of the non-moving party’s position is insufficient to defeat summary

 judgment; rather, the non-moving party must present evidence upon which a reasonable jury

 could find in her favor.” Tingle v. Arbors at Hilliard, 692 F.3d 523, 529 (6th Cir. 2012)

 (quoting Liberty Lobby, 477 U.S. at 251). “[I]n order to withstand a motion for summary

 judgment, the party opposing the motion must present “affirmative evidence” to support

 his/her position.” Mitchell v. Toledo Hosp., 964 F.2d 577, 584 (6th Cir. 1992) (citing Liberty

 Lobby, 477 U.S. at 247-254; Street v. J.C. Bradford & Co., 886 F.2d 1472, 1479 (6th Cir.

 1989)). “[C]onclusory assertions, unsupported by specific facts made in affidavits opposing a

 motion for summary judgment, are not sufficient to defeat a motion for summary judgment.”

 Rachells, 2012 WL 3648835, at *2 (quoting Thomas v. Christ Hosp. and Med. Ctr., 328 F.3d

 890, 894 (7th Cir. 2003)). Statements contained in an affidavit that are “nothing more than

 rumors, conclusory allegations and subjective beliefs” are insufficient. See Mitchell, 964 F.2d

 at 584-85.

 III.   ANALYSIS

        Pelcha II sets forth the legal standard applicable to ADEA claims. “The ADEA

 prohibits employers from terminating employees ‘because of such individual’s age.’” Pelcha

 II, 988 F.3d at 323 (quoting 29 U.S.C. § 623(a)(1)). To meet the ADEA’s “because of”

 requirement, a plaintiff must “‘prove by a preponderance of the evidence (which may be

 direct or circumstantial) that age was the ‘but-for’ cause of the challenged employer



                                               6
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 7 of 21                      PageID 1007




 decision.’” Id. at 323–24 (quoting Gross v. FBL Fin. Servs., Inc., 577 U.S. 167, 177–78

 (2009)). “[S]atistfying but-for cause requires plaintiffs to show that age ‘had a determinative

 influence on the outcome’ of the employer’s decision-making process.” Id. at 324 (emphasis

 in original) (quoting Gross, 557 U.S. at 176).

        “Plaintiffs may show a violation of the ADEA through either direct or circumstantial

 evidence.” Id. (citing Scheik v. Tecumseh Pub. Schs., 766 F.3d 523, 529 (6th Cir. 2014)).

        If a plaintiff cannot show age discrimination with direct evidence, plaintiffs
        may attempt to show age discrimination with circumstantial evidence, which
        we evaluate using the three-step burden shifting analysis set forth in
        McDonnell Douglas Corp. v. Green, 411 U.S. 792, 802 – 06 [] (1973). This
        analysis “first requires the plaintiff to establish a prima facie case of
        discrimination.” Miles [v. S. Cent. Hum. Res. Agency, Inc.], 946 F.3d [883,]
        887 [(6th Cir. 2020)]. If the plaintiff succeeds, the burden of production shifts
        to the employer to identify a legitimate, nondiscriminatory reason for the
        termination. Id. Once the employer identifies a reason, the burden shifts back
        to the plaintiff to prove the employer’s reason is a mere pretext. Id. If the
        plaintiff prevails, the factfinder may reasonably infer discrimination. Id.

        Regardless of the method, though, the ultimate inquiry remains the same: “the
        evidence must be sufficiently probative to allow a factfinder to believe that the
        employer intentionally discriminated against the plaintiff because of age.”
        Barnes v. GenCorp, Inc., 896 F.2d 1457, 1466 (6th Cir. 1990).

 Pelcha II, 988 F.3d at 324–25. “[T]o defeat summary judgment, [Walls] must show a genuine

 dispute of material fact that, if resolved in [his] favor, could persuade a reasonable juror that

 age was the but-for cause of [his] termination.” Id. at 324.

    A. Direct Evidence

        Walls’s direct evidence argument focuses on allegedly discriminatory statements made

 by District Manager Smith. (ECF No. 62-2 at PageID 695–97; see also ECF No. 50 at PageID

 463.) “In determining the materiality of allegedly discriminatory statements, we consider four

 factors, none of which are dispositive: ‘(1) whether the statements were made by a decision-

 maker…; (2) whether the statements were related to the decision-making process; (3) whether


                                                  7
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 8 of 21                         PageID 1008




 the statements were more than merely vague, ambiguous or isolated remarks; and (4) whether

 they were made proximate in time to the act of termination.’” Pelcha II, 988 F.3d at 325

 (quoting Diebel v. L & H Res., LLC, 492 F. App’x 523, 527 (6th Cir. 2012)). “This is a high

 bar.” Id.

           The Parties agree, at least for purposes of summary judgment, that Smith made the

 following statements:

     (1) “John Walls heard [] Smith refer to older managers as ‘old timers’ and state[] that

           ‘he’s too old to do his job. He needs to find something in else’ in reference to [Mr.]

           Thompson, an older manager.” (Plaintiff’s SOF ¶ 4.)

     (2) “Smith called John Walls ‘the old dog’ and stated that he ‘was the most tenured’ and

           ‘[] had been around longer than anyone.’” (Id. ¶ 5.)

     (3) “Smith terminated [Ms.] Johnson and asked John Walls to travel to [the store location]

           to serve as a witness. While [the manager] was gathering personal effects from her

           office, Smith told Walls that ‘she’s old, past it, she’s untrainable’ and that he couldn’t

           work with her.” (Id. ¶ 42.)

           Smith was Walls’s District Manager when he made all these comments and was one of

 two individuals who made the decision to terminate Walls. But none of the statements relate

 to Walls’s termination, and only the third statement relates to the termination of an employee

 at all.

           Walls did testify in his deposition that Smith’s comments regarding older managers as

 “old timers” and referring to Walls as “the old dog” or the “most tenured” were made “[a]t all

 of our functions, company meeting, district meeting[.]” (ECF No. 65-1 at PageID 814:10-14.)

 At least some of his comments, therefore, were not isolated. But the comments relating



                                                   8
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 9 of 21                             PageID 1009




 specifically to Walls are vague remarks. That is, the Sixth Circuit has found that comments

 regarding the duration of employment are vague and do not constitute direct evidence of age

 discrimination. See Pelcha II, 988 F.3d at 325 (“[T]he comments were vague in that ‘shelf

 life’ and ‘expiration date’ can refer to how long an employee has spent at a company, not

 simply their age.”); see also Scott v. Potter, 182 F. App’x 521, 526 (6th Cir. 2006)

 (distinguishing between the concepts of “years of service” and “age” and finding that a

 statement that the plaintiff should “retire and make everybody happy” was not direct evidence

 of age discrimination). Smith’s comments regarding Walls are similar and are not “the most

 blatant remarks, whose intent could be nothing other than to discriminate on the basis of

 age[.]” Carter v. City of Miami, 870 F.2d 578, 582 (11th Cir. 1989) (cited favorably by the

 Sixth Circuit in Scott, 183 F. App’x at 526).

         Smith’s comments regarding the two other older managers as being “too old to do

 [t]his job” and “old, past it, [] untrainable” are less ambiguous remarks, but these comments

 were made several years prior to the decision to terminate Walls. (Walls Deposition, ECF No.

 63-3 at PageID 758–59 (stating that Ms. Johnson’s termination was the first one-on-one

 meeting Walls had with Smith and that the comments about Mr. Thompson were made

 “[s]ometime after that” 4).) These comments are not related to the decision to terminate Walls

 and are either too vague or too temporally distant to meet the “high bar” required to establish

 direct evidence of age discrimination.

         Walls argues in his supplemental brief that Smith’s comments are more analogous to

 the comments in both Hannon v. La.-Pac. Corp., 784 F. App’x 444 (6th Cir. 2019) and

 Willard v. Huntington Ford, Inc., 952 F.3d 795 (6th Cir. 2020) than they are to the comments


 4
  Mr. Thompson was demoted on August 4, 2015, nearly three years before Walls’s termination. (Def. SOF ¶ 9
 & n.1.)

                                                    9
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 10 of 21                      PageID 1010




  in Pelcha II. (ECF No. 73 at PageID 873–74.) However, the comments in Hannon were made

  over a much shorter period of time (five months, as compared to six years) and included a

  “more egregious[]” comment interpreted as a reference to plaintiff’s post-menopausal issues

  in addition to comments referring to the plaintiff as “grandma” and “little old lady.” Id. at

  448. And in Willard, the Sixth Circuit did not decide whether the comments constituted direct

  evidence, considering them instead as compelling circumstantial evidence on the issue of

  pretext. Id. at 807. Furthermore, the age-related comments in Willard were made in the

  context of asking the plaintiff when he would retire and included comments as egregious as

  one supervisor stating that he “did not ‘know too many people looking for a sixty-five-year-

  old over-the-hill salesman like you’” and another supervisor stating that the plaintiff was “‘too

  old to be sitting by the door’ and that ‘younger salesmen’ should have that position–a

  sentiment that [the supervisor] reiterated the week before [the plaintiff] was terminated.” Id.

  at 802. The comments at issue in this case, comparatively, are (1) not as clearly related to age

  instead of years of service; (2) not directed at the plaintiff; and/or (3) not related to the

  decision-making process at issue in this case. Walls has failed to demonstrate a dispute of

  material fact under his direct evidence theory.

     B. Indirect Evidence

         Turning to Walls’s indirect evidence of age discrimination, the Parties agree that Walls

  has established a prima facie case of discrimination and that Sterling has articulated a

  legitimate, nondiscriminatory reason for the termination, specifically, Walls’s poor work

  performance. (ECF No. 52-1 at PageID 532 & ECF No. 62-2 at PageID 698.) Therefore,

  Walls must demonstrate a dispute of material fact that Sterling’s legitimate, nondiscriminatory

  reason is pretext. Otherwise, Walls’s age discrimination claim must fail.



                                                    10
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 11 of 21                     PageID 1011




         “Plaintiffs typically show pretext in one of three ways: ‘(1) that the proffered reasons

  had no basis in fact, (2) that the proffered reasons did not actually motivate the employer’s

  action, or (3) that the proffered reasons were insufficient to motivate the employer’s action.’”

  Miles, 946 F.3d at 888 (quoting Chen v. Dow Chem. Co., 580 F.3d 394, 400 (6th Cir. 2009)).

  “But these are not the only ways that a plaintiff can establish pretext; these three categories

  are simply a convenient way of marshaling evidence and focusing it on the ultimate inquiry:

  did the employer fire the employee for the stated reason or not?” Id. (internal quotations

  omitted).

         Walls argues that he “has sufficient evidence in the record to support a finding of

  pretext based on all three (3) categories of pretext.” (ECF No. 62-2 at PageID 699.) Walls

  argues first that the proffered nondiscriminatory reason has no basis in fact because (a) Smith

  falsified and/or forged some of the Counseling Statements; (b) Smith had positive Counseling

  Statements directly before his termination; and (c) Store 2628 was not the worst performing

  store in the Memphis District. (Id. at PageID 699–702.) Walls next argues that the proffered

  nondiscriminatory reason for termination did not actually motivate Walls’s termination, citing

  (a) positive comments regarding Walls’s performance in an April 26, 2018 Counseling

  Statement; (b) praise from Smith for reaching his daily sales goal in May, 2018; and (c) Store

  2628’s exceeding its sales goals for the month of June, 2018. (Id. at PageID 702–03.) Walls

  further argues that Walls’s poor performance was insufficient to motivate his termination

  because (a) younger employees with worse sales records were not terminated and (b) Smith

  reduced age-protected store managers by 75% within his district. (Id. at PageID 703–08.)

  The Court will address each basis for pretext in turn.




                                                 11
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 12 of 21                     PageID 1012




         1)      Proffered Reason Has No Basis In Fact

         “To show pretext on the ground that the reason for termination had no basis in fact, a

  plaintiff ‘must provide evidence that the employer’s allegations never happened.’” Pelcha II,

  988 F.3d at 326 (quoting Miles, 946 F.3d at 888–89). “In this analysis, ‘the question is

  always whether the employer made up its stated reason to conceal intentional

  discrimination.’” Id. at 326–27 (quoting Chen, 580 F.3d at 400 n.4). The Court first notes

  that even Walls appears to concede that he cannot show that the reason for termination has no

  basis in fact: he qualifies his statement that the proffered legitimate nondiscriminatory reason

  for termination has no basis in fact with the phrase “to an extent.” (ECF No. 62-2 at PageID

  700.) Regardless, the Court will also discuss each of his arguments that Walls’s performance

  was satisfactory.

         Walls first argues that VP Daughtery’s decision to terminate Walls’s employment was

  based in large part on the number of performance-related counseling statements in Walls’s

  personnel file, and that because some of those statements were falsified or forged, there is no

  factual basis supporting the decision to terminate Walls’s employment. (Id. at PageID 699–

  702.) Sterling denies that any of Walls’s counseling statements were falsified or forged, but

  in evaluating Sterling’s Motion, the Court must evaluate the evidence in the light most

  favorable to Walls, who testified in his deposition that he did not see the 2013 Counseling

  Statement he allegedly refused to sign and that the signature on two other Counseling

  Statements was not his. (ECF No. 63-3 at PageID 761-62.)

         But Sterling also argues that this fact, even if taken to be true, is not material for

  summary judgment. (Defendant’s Response to Plaintiff SOF, ECF No. 66 ¶ 6.) There are at




                                                12
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 13 of 21                                       PageID 1013




  least ten 5 Team Member Counseling Reports, Employee Counseling Reports, and Store

  Performance Appraisals attached to Sterling’s Motion and that the receipt, underlying facts,

  and discussion of which Walls does not dispute. (Plaintiff’s Response to Def. SOF, ECF No.

  62-1 ¶¶ 15–48.) Walls’s arguments that the allegedly falsified Counseling Statement “may

  have played an important role” in VP Daughtery’s decision to terminate Walls and that it “is

  plausible that other Store Managers had very similar number[s] of Counseling Reports during

  their respective tenure[s]” are too speculative to serve as evidence supporting a conclusion

  that Walls’s performance was not, in fact, poor. See Jennings v. Cnty. of Monroe, 630 F.

  App’x 457, 555 (6th Cir. 2015) (“A party cannot defeat summary judgment with ‘[c]onclusory

  allegations, speculation, and unsubstantiated assertions.’” (quoting Gooden v. City of

  Memphis Police Dep’t, 67 F. App’x 893, 894 (6th Cir. 2013))).

           Sterling’s proffered nondiscriminatory reason for Walls’s termination is Walls’s “poor

  work performance and, specifically, the deficient sales number[s] for his store for a number of

  years.” (ECF No. 52-1 at PageID 535.) Walls does not dispute that he failed to meet his sales

  targets in six of his seven years reporting to Smith. (Plaintiff’s Response to Def. SOF, ECF

  No. 62-1 ¶ 13.) That two or three 6 of at least twelve Counseling Statements in Walls’s

  personnel file were false or forged does not alter the underlying facts regarding Walls’s sales

  5
    Ex. 13 to Defendant’s Motion, an Employee Counseling Report dated July 30, 2016, appears to be one of the
  Counseling Statements that Walls alleges was forged. (Compare ECF No. 52-12 at PageID 584 and ECF No. 62-
  2 at PageID 701; see also Walls Deposition, ECF No. 63-3 at PageID 761:13-25 & 762:1-6.) However, in
  Plaintiff’s Response to Def. SOF, Plaintiff does not dispute that he received the July 30, 2016 report and that he
  was counseled that he “must correct stores performance and meet the company’s expectation for Sales.”
  (Plaintiff’s Response to Def. SOF, ECF No. 62-2 ¶¶ 32–34.) Because the Counseling Statement is the same, and
  the issue appears to relate to confusion regarding the date used to refer to the statements, the Court has not
  included this Counseling Statement in the ten undisputed reports.
  6
    It appears that Walls is alleging that three statements were false or forged, according to Plaintiff’s Response to
  Defendant’s Motion for Summary Judgment and Walls’s own deposition testimony. (See ECF No. 62-2 at
  PageID 702 & ECF No. 63-3 at PageID 761–62.) However, the Court can only identify two documents by date
  that Plaintiff alleges are false or forged (the July 30 or August 27, 2016 Employee Counseling Report and the
  August 9, 2013 Counseling Statement) and, based on Plaintiff’s Statement of Additional Facts In Dispute, Walls
  is only alleging two falsified and/or forged counseling statements exist, one of which is both false and forged.
  (See ECF No. 63 ¶¶ 6–11.)

                                                          13
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 14 of 21                     PageID 1014




  numbers, and the evidence suggesting the falsification or forging of those documents does not

  demonstrate that Sterling’s proffered reason for termination has no basis in fact.

          Walls briefly mentions that “he received positive Counseling Statements immediately

  before his termination” as support for his argument that Sterling’s nondiscriminatory reason

  for termination has no basis in fact. (ECF No. 62-2 at PageID 700.) Because Walls discusses

  this issue in more detail when arguing that Sterling’s proffered reasons did not motivate

  Walls’s termination, the Court also discusses that argument in more detail below. To the

  extent that Walls did receive positive Counseling Statements immediately prior to his

  termination, however, that fact does not mean that the deficient sales numbers of Store 2628

  for the years during which Smith was Walls’s supervisor have no basis in fact.

          Walls also argues that Store 2628, under Walls’s leadership, “was never last in sales.”

  (ECF No. 62-2 at PageID 702.) Whether Walls’s sales numbers were the worst, though, does

  not mean that Sterling “made up” the fact that Walls’s sales numbers were poor. Pelcha II,

  988 F.3d at 326. Walls also admitted in his deposition that he was managing one of the

  lowest performing stores in the Memphis District in the first half of 2018. (Walls Deposition,

  ECF No. 52-4 at PageID 557:3-16.) Ultimately, Walls cannot demonstrate that Sterling’s

  proffered legitimate nondiscriminatory reason for his termination is pretextual because it has

  no basis in fact.

          2)      Proffered Reason Did Not Motivate Termination

          Walls next argues that Sterling’s proffered reason for termination did not actually

  motivate his termination because, in the three months prior to his termination, supervisors

  evaluated his performance positively. (Cf. ECF No. 62-2 at PageID 702–03.) This argument

  requires a demonstration that the discriminatory basis for termination is more likely than the



                                                 14
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 15 of 21                     PageID 1015




  proffered reason, based on the “sheer weight of the circumstantial evidence of

  discrimination.” Joostberns v. United Parcel Servs., Inc., 166 F. App’x 787, 791 (6th Cir.

  2006).

           Walls first points to the April 26, 2018 Counseling Statement from VP Davis, citing

  language such as “John continues to be the only individuals [sic] that can make personal sales

  standard” and that “Manager and AM is leading by example.” (ECF No. 62-2 at PageID 703.)

  However, arguing that this Counseling Statement demonstrates that Walls’s supervisors

  viewed his performance as good and not poor is disingenuous when, in the same quote, VP

  Davis also notes “[t]eam continues to underperform” and “[t]he expectation for a store

  manager is to get multiple team members to achieve their personal goal.” (Id.) As Sterling

  properly argues, the remainder of the April 26, 2018 Counseling Statement notes that it is the

  Store Manager’s responsibility to ensure that the store itself is performing above expectations,

  and that even if Walls’s performance as a salesperson was satisfactory, his performance as a

  team manager was poor. (ECF No. 65 at PageID 810; see also ECF No. 63-11.)

           Walls also states that “[I]n May 2018, Plaintiff received praise from the District

  Manager for reaching his daily sales goals.” (ECF No. 62-2 at PageID 703.) But Walls fails

  to properly cite to a point in the record to support this assertion, with the citation simply

  stating “Third Supp. Resp…” (Id. at PageID 703 n. 10.) The Court cannot find the evidence

  supporting this assertion, and even if it were true, the Court would again note that there is a

  meaningful distinction in evaluating a manager’s performance in leading a team of

  salespeople and a salesperson’s individual work performance.

           Walls lastly argues that “[o]n June 18, 2018, the day of Walls’ termination, his store

  was at 222.3% of the goal for the entire month of June 2018.” (ECF No. 62-2 at PageID 703.)



                                                 15
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 16 of 21                       PageID 1016




  Sterling argues both that the document offered in support of this assertion is unauthenticated

  and that the same document demonstrates that the performance for the year was below the

  year-to-date goals, even if the monthly performance was well above the month’s goals.

  (Defendant’s Response to Plaintiff’s SOF, ECF No. 66 ¶ 40.) The Court would add that this

  document is titled “Monthly Performance Standards for June 2019” and therefore has nothing

  to do with Walls’s work performance in June 2018. (ECF No. 63-13.)

         Walls has failed to provide evidence supporting an argument that his supervisor’s

  acknowledged that his work performance was satisfactory in the months directly prior to his

  termination.   Without such evidence, his argument that Sterling’s proffered reason for

  termination is pretextual because it did not actually motivate Walls’s termination fails.

         3)      Proffered Reason Insufficient to Motivate Termination

         “A plaintiff can prove a party’s asserted reason was pretext by arguing that the reason

  was ‘insufficient motivation for the employment action.’” Anderson v. Target Stores, Inc.,

  No. 2:19-cv-02889-MSN-cgc, 2021 WL 2639026, at *14 (W.D. Tenn. June 25, 2021)

  (quoting Joostberns, 166 F. App’x at 791). “To make this argument, a plaintiff usually points

  to ‘other employees, particularly employees not in the protected class, [who] were not fired

  even though they were engaged in substantially identical conduct’ to [that] which resulted in

  the plaintiff’s termination.” Id. at *17 (quoting Blizzard v. Marion Tech. Coll., 698 F.3d 275,

  286–87 (6th Cir. 2012)).

              a. Younger Employees With Worse Sales Records

         Walls contends that Smith did not terminate multiple Store Managers who were

  younger than Walls and who had worse sales records than Walls. (ECF No. 62-2 at PageID

  704–05; see also Plaintiff’s SOF ¶ 20.) In support of this argument, Walls specifically



                                                 16
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 17 of 21                     PageID 1017




  discusses three individuals: Tiffany Robinson, Cassie Worley and Chastity Gordon-Fortune.

  (Plaintiff’s SOF ¶¶ 31–37.)

         As to Ms. Robinson, Walls asserts that her 2018 year-end sales goals were down

  21.5% from her sales goals, compared to Walls’ sales goals being down 3.6%, but that Ms.

  Robinson was not terminated until July 2020. (Plaintiff’s SOF ¶¶ 30–32.) Sterling argues in

  response that (1) Ms. Robinson was hired nine months into the fiscal year to which that sales

  data applies and (2) although Ms. Robinson was terminated in July, 2020, she was demoted

  from store manager position in June 2019. (Defendant’s Response to Plaintiff’s SOF, ECF

  No. 66 ¶¶ 31–32.) Even if Ms. Robinson was not terminated from her manager position until

  July 2020, though, that was only approximately one and a half years after the 21.5% sales

  deficit. Walls, on the other hand, was not terminated until he had a sales growth deficit for

  three straight fiscal years, and his sales growth for the fiscal year ending in January 2019 was

  down 32.9% as of May 2018. Walls has not demonstrated that Ms. Robinson “engaged in

  substantially identical conduct” to Walls, such that her later-in-time termination is proof that

  Sterling’s proffered reason for Walls’s termination is pretextual.

         As to Ms. Worley, although her sales performance in fiscal year 2018 was down

  29.5% (see Defendant’s Response to Plaintiff’s SOF, ECF No. 66 ¶ 33), she was 47 years old

  on June 30, 2018 and therefore a member of the same protected class as Walls (ECF No. 52-

  16 at PageID 591). There is no evidence before the Court regarding Ms. Worley’s termination

  date. Concluding that Ms. Worley was not terminated, the fact that her sales performance did

  not result in her termination supports Sterling’s proffered reason for Walls’s termination,

  rather than demonstrating pretext. If Smith was terminating sales managers based on their




                                                 17
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 18 of 21                                      PageID 1018




  age, Smith would also have terminated Ms. Worley because of her age, using the pretext of

  her poor sales performance in fiscal year 2018. 7

           As to Ms. Gordon-Fortune, Walls argues that “her sales for fiscal 2019 year-end were

  $852,000” but that she was never written up for poor performance and her termination was

  never sought. (ECF No. 62-2 at PageID 705.) But in Smith’s deposition testimony, to which

  Walls cites in support of his assertions regarding Ms. Gordon-Fortune, Smith also states that

  the fiscal year 2019 sales data included Mr. Walls’s performance from the first four or five

  months of the year and only included Ms. Gordon-Fortune’s performance for the last five

  months of the fiscal year. (Smith Deposition, ECF No. 63-1 at PageID 738:19-24.) Walls has

  not demonstrated that Ms. Gordon-Fortune’s conduct was “substantially identical” to Walls’s.

           More generally, Walls states that “Smith admits that he never sought to terminate

  other young female managers with store performance much worse than Walls’ store

  performance” and that “[e]ven younger employees in Walls’ store that had worse sales records

  were not terminated.” (ECF No. 62-2 at PageID 705.) Sterling correctly points out that the

  citation offered in support of Walls’s first assertion does not support it.                       (Defendant’s

  Response to Plaintiff’s SOF, ECF No. 66 ¶ 38.) Smith testified in the cited pages of his

  deposition that he did not know the age of the people who had worse sales performances than

  Walls, and also stated that Store 2628 was the only store not in a leadership transition. (Smith

  Deposition, ECF No. 63-1 at PageID 735–36.) And as to Walls’s second general assertion,

  that younger employees in Walls’s store were not terminated with worse sales records, Walls

  cannot argue that those employees were similarly situated to Walls, as none were employed in


  7
    If Ms. Worley was, in fact, terminated and that evidence is simply not before the Court, the Court notes that it
  would analyze the facts regarding her employment in the same way it analyzed the facts regarding Ms.
  Robinson’s employment; that is, Ms. Worley, like Walls, was given a period of time to attempt to correct her
  sales performance prior to her termination.

                                                         18
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 19 of 21                                  PageID 1019




  the leadership role of Store Manager. See Pelcha II, 988 F.3d at 328 (“[E]mployees who are

  in higher positions can be held to higher standards.” (citing Miles, 946 F.3d at 894)).

          Within this same section of Walls’s response in opposition to Sterling’s Motion, Walls

  also argues that Walls’s poor sales performance in 2018 was because Smith “deliberately

  understaffed” Store 2628. 8 (ECF No. 62-2 at PageID 706.) Although Walls did testify that

  Smith made it impossible to recruit and hire people by not approving new hires or by offering

  low wages, he then testified that Smith “came in and reduced my staff, which is why my

  numbers were down February through May of ’18.” (Id.; see also Walls Deposition, ECF No.

  63-3 at PageID 760.) Walls also specifically attributed the reduction in staff to Smith’s

  removing all of the seasonal part-time people who were hired around Christmas time. (ECF

  No. 63-3 at PageID 760:10-11.)

          The Court first notes that, even assuming that Smith did deliberately understaff Store

  2628 in the time period Walls stated, such understaffing does not explain Walls’s poor sales

  performance in fiscal years 2012, 2013, 2015, 2016 and 2017. (Def. SOF ¶ 12.) Second, it is

  undisputed that Walls told Smith that he felt he needed training on how to recruit employees

  and that Smith created two Indeed job postings for Store 2628 on October 25, 2017.

  (Plaintiff’s Response to Def. SOF ¶¶ 41–44.) Although the Court must view the evidence in

  the light most favorable to Walls while evaluating Sterling’s Motion, this undisputed evidence

  contradicts Walls’s testimony that Smith deliberately understaffed Store 2628, particularly in



  8
    Also in this section of its Response, Walls raises his argument that “Smith has a documented history of
  manipulating store staffing to further his sexual desires,” citing at least two sexual harassment claims filed
  against Smith. (ECF No. 62-2 at PageID 706–07.) But this Court has previously found that “evidence that Smith
  engaged in extensive sexual harassment… would not be relevant to Walls’s claims of age discrimination[.]”
  (ECF No. 25 at PageID 192.) This evidence plainly would be relevant had Walls brought a case based on gender
  discrimination, but he did not. Walls’s complaint “asserts a narrow allegation that Smith terminated his
  employment to make room for a younger employee” (ECF No. 56 at PageID 645); evidence tending to support a
  claim of sexual or gender discrimination is irrelevant to Walls’s isolated claim of age discrimination.

                                                       19
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 20 of 21                                   PageID 1020




  light of Walls’s additional testimony that the reduction in staff was due to the termination of

  seasonal employees.

                 b. Statistical Evidence Regarding Termination of Age-Protected Employees

          Finally, Walls argues that Smith “reduced age-protected store managers by 75%

  within his district,” characterizing this as a “purge of older store managers within [Smith’s]

  district[.]”    (ECF No. 62-2 at PageID 707.)              Sterling argues that Mr. Smith “removed

  underperforming Store Managers of all ages – even those in their 20s and 30s, and hired six

  Store Managers over the age of 40.” 9 (ECF No. 65 at PageID 811.)

          “It is true that ‘appropriate statistical data showing an employer’s pattern of conduct

  toward a protected class as a group can, if unrebutted, create an inference that a defendant

  discriminated against individual members of the class.’”                 Diebel, 492 F. App’x at 532

  (quoting Barnes, 896 F.2d at 1466). “To create such an inference, however, ‘the statistics

  must show a significant disparity and eliminate the most common nondiscriminatory

  explanations for the disparity.’” Id. (quoting Bender v. Hecht’s Dep’t Stores, 466 F.3d 612,

  622 (6th Cir. 2006) (internal quotations omitted)). “Incomplete or inapplicable analyses,

  simplistic percentage comparisons, and small sample sizes produce statistical analyses with

  little probative value.” Schollenbarger v. Planes Moving & Storage, 297 F. App’x 483, 485

  (6th Cir. 2008).

          This case involves a small sample size, and the statistical evidence is rebutted by the

  fact that, of all the terminated Store Managers, regardless of age, Walls was the Store

  Manager given the most amount of time to address his store’s underperformance. (Def. SOF ¶

  9
    Although Walls disputes the reason for the termination of younger Store Managers, Walls does not dispute that
  every Store Manager who was employed at the time Smith became District Manager was no longer employed at
  the time of Walls’s termination. (Plaintiff’s Response to Def. SOF, ECF No. 62-1 ¶¶ 7, 9.) Walls also does not
  dispute that Smith hired six age-protected Store Managers and that two of them were still employed at the time
  of Walls’s termination. (Id. ¶ 10.)

                                                        20
Case 2:19-cv-02844-JPM-tmp Document 90 Filed 08/10/21 Page 21 of 21                      PageID 1021




  10.) When all but one of a district’s store managers are no longer employed within four years

  of the hiring of a new district manager, but the last of those store managers remains employed

  for an additional two and a half years, it is difficult to conclude that there has been an

  intentional “purge” of age-protected store managers.

        C. Summary

          Ultimately, Walls must prove that his age was the but-for cause of his termination in

  order to prevail on his ADEA claim. Walls has failed to demonstrate a dispute as to material

  fact “sufficient to persuade a reasonable juror that age was the but-for cause of” Walls’s

  termination, because the objective and undisputed facts demonstrate that Walls’s sales

  performance was poor for nearly every year that he was the manager of Store 2628 while

  Smith was District Manager, and that Walls was given nearly six years to improve prior to his

  termination. Pelcha II, 988 F.3d at 324. Walls has not presented evidence demonstrating a

  dispute as to material fact that “age was the determinative reason” for his termination. Id.

  IV.     CONCLUSION

          For each of the reasons set forth above, Sterling’s Motion for Summary Judgment is

  GRANTED and Walls’s Motion for Partial Summary Judgment is DENIED AS MOOT.

  Walls’s only remaining claim for a violation of the ADEA is DISMISSED WITH

  PREJUDICE.

          SO ORDERED, this 10th day of August, 2021.

                                                          /s/ Jon P. McCalla
                                                         JON P. McCALLA
                                                         UNITED STATES DISTRICT JUDGE




                                                 21
